TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-97-00564-CV






Texas Department of Public Safety, Appellant



v.



Brian David Hanks, Appellee







FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY

NO. 235,582, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING 





PER CURIAM


	The parties have filed a joint motion asking this Court to vacate a trial court
judgment and dismiss the appeal.  See Tex. R App. P. 42.1(a)(1).  Without regard to the merits,
we vacate the trial court judgment and dismiss the appeal.  Tex. R. App. P. 43.2(e); see also
Texas Water Comm'n v. Coalition Advocating a Safe Environment, 819 S.W.2d 799 (Tex. 1991).

	We also dismiss appellant's motion for extension of time to file its brief.




Before Chief Justice Carroll, Justices Jones and Kidd

Judgment Vacated and Appeal Dismissed on Joint Motion

Filed:   December 4, 1997

Do Not Publish